DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 08/12/22 has been acknowledged.
Applicant amended Claims 1 and 14-15.

Status of Claims
Claims 20-26 were earlier cancelled by Applicant.
Claims 7-8 and 16 are withdrawn from consideration as belonging to inventions not chosen for examination.
Claims 1-6, 9-15, 17-19, and 27 are examined on merits herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:
“protrusion extends along a boundary in a second direction between the gate contact and the gate capping pattern, the second direction… extending parallel to an upper surface of the substrate”, as Claim 1 recites  - e.g., a boundary in the second direction shall be shown, wherein the first direction is a horizontal direction of a gate electrode as shown in Fig. 4a and as Claim 1 recites earlier, and “a second direction parallel to a surface of a substrate” is presented in a horizontal direction of Fig. 2, not showing any boundary between 180 and 145.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1, as amended for the After Final Consideration filed 06/30/22, has a limitation: “the protrusion extends along a boundary in a second direction between the gate contact and the gate capping pattern, the second direction crossing the first direction and extending parallel to an upper surface of the substrate”, wherein the first direction is a direction of extension of the gate electrode. However, the specification does not support this limitation and teaches, referencing Figs 4a and 4b (paragraphs 0092-0093 of the published application) that a gate protrusion covers a part of a side wall of the gate contact and that a part of a gate electrode (obviously, being protrusion 120b in Figs. 4a-4b) is interposed between the fate contact 180 and gate capping pattern 145 “along the thickness direction of the substrate 100”, which is orthogonal to the upper surface of the substrate, not parallel to it.
The amendments filed 06/30/22 and 08/12/22 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 1, as amended for the After Final Consideration filed 06/30/22 and as filed 08/12/22, has a limitation: “the protrusion extends along a boundary in a second direction between the gate contact and the gate capping pattern, the second direction crossing the first direction and extending parallel to an upper surface of the substrate”, wherein the first direction is a direction of extension of the gate electrode. However, the specification does not support this limitation and teaches, referencing Figs 4a and 4b (paragraphs 0092-0093 of the published application) that a gate protrusion covers a part of a side wall of the gate contact and that a part of a gate electrode (obviously, being protrusion 120b in Figs. 4a-4b) is interposed between the fate contact 180 and gate capping pattern 145 “along the thickness direction of the substrate 100”, which is orthogonal to the upper surface of the substrate, not parallel to it. Accordingly, the limitation represents a new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re Claim 1: Claim 1, as amended for the After Final Consideration filed 06/30/22 and as filed 08/12/22, has a limitation: “the protrusion extends along a boundary in a second direction between the gate contact and the gate capping pattern, the second direction crossing the first direction and extending parallel to an upper surface of the substrate”, wherein the first direction is a direction of extension of the gate electrode. However, the specification and originally filed claims do not support this limitation; Specification of the application teaches, referencing Figs 4a and 4b (paragraphs 0092-0093 of the published application) that a gate protrusion covers a part of a side wall of the gate contact and that a part of a gate electrode (obviously, being protrusion 120b in Figs. 4a-4b) is interposed between gate contact 180 and gate capping pattern 145 “along the thickness direction of the substrate 100”, which is orthogonal to the upper surface of the substrate, not parallel to it. Accordingly, the limitation represents a new matter.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 and 10-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Claim 1, as amended for the After Final Consideration filed 06/30/22 and as filed 08/12/22, has a limitation: “the protrusion extends along a boundary in a second direction between the gate contact and the gate capping pattern, the second direction crossing the first direction and extending parallel to an upper surface of the substrate”, wherein the first direction is a direction of extension of the gate electrode. However, the specification and originally filed claims do not support this limitation; Specification of the application teaches, referencing Figs 4a and 4b (paragraphs 0092-0093 of the published application) that a gate protrusion covers a part of a side wall of the gate contact and that a part of a gate electrode (being protrusion 120b in Figs. 4a-4b) is interposed between gate contact 180 and gate capping pattern 145 “along the thickness direction of the substrate 100”, which is orthogonal to the upper surface of the substrate, not parallel to it.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation is interpreted in accordance with the specification of the application as: “the protrusion extends along a boundary in a second direction between the gate contact and the gate capping pattern, the second direction crossing the first direction and extending orthogonal to an upper surface of the substrate”.
In re Claim 1: Claim 1 recites: (two last lines): “a part of gate contact in the gate structure is in contact with the gate spacer”. Absence of article “the” in the recitation “gate contact” may be either objected (in the assumption that it was accidentally forgotten and since article “the” is cited in a similar limitation of Claim 14) or rejected for a lack of antecedent basis, since “a gate contact” was earlier cited by Claim 1.
In re Claims 1-6 and 10-13: Claims 1-6 and 10-13 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1.

Election/Restriction and Allowable Subject Matter
Claim 14 is found allowable.
The restriction requirement between different species, as set forth in the Office action mailed on 12/09/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claim 16 is withdrawn, because Claim 16 requires all the limitations of an allowable Claim 14 as required by 37 CFR 1.141.

Claims 14-19 and 27 are allowed.
Claim 1, as interpreted, contains allowable subject matter.

Reason for Indicating Allowable Subject Matter
Re Claim 14: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 14 as: “at least a part of the gate contact is in contact with the gate spacer”, in combination with other limitations of the claim.
Re Claims 15-19 and 27: Claims 15-19 and 27 are allowed due to dependency on Claim 14.
Re Claim 1: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 1, as interpreted, as: “a part of the gate contact in the gate structure is in contact with the gate spacer”, in combination with other limitations of the claim.
The prior arts of record include: Ueno (US 5,132,755), Xie et al. (US 2017/0110549), Im et al. (US 2020/0203352), Zang et al. (US 2020/0152518), Lee et al. (US 2020/0035796), Garcia et al. (US 2009/0169919), Chang et al. (US 2021/0202399), and Grivna (US 2013/0299996).

Response to Arguments
Applicant’ arguments (REMARKS, filed 08/12/22) have been fully considered.
Examiner agree with Applicant (REMARKS, page 8) that a set of claims filed for the After Final request (filed 06/30/22) overcame grounds for rejection under 35 U.S.C. 112(b) stated by the Final Rejection, but in the interview, the Examiner also pointed out that the set of claims as filed 06/30/22 is subjected to new grounds for rejection.
Examiner does not understand what Applicant tried to show by drawings presented on page 8 of the REMARKS.
Examiner disagrees with Applicant (REMARKS, page 9) that set of amended claims as filed 06/30/22 and 08/12/22 allows to withdraw objections to the drawings and rejections under 35 U.S.C. 112(b) for Claim 1 and claims dependent on Claim 1.
Examiner agrees with Applicant (REMARKS, pages 9-18) that amendment filed 08/12/22 allows to allow Claim 14 and claims dependent on Claim 14, and that Claim 1 has allowable subject matter, if Claim 1 is interpreted as is shown by the current Office Action.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/16/22